People v Anonymous (2020 NY Slip Op 05147)





People v Anonymous


2020 NY Slip Op 05147


Decided on September 29, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 29, 2020

Ind No. 4967/14 Appeal No. 11873 Case No. 2018-2218 

Before: Friedman, J.P., Mazzarelli, Kern, Kennedy, JJ. 


[*1]The People of the State of New York, Respondent,
vAnonymous, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (John L. Palmer of counsel). For appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jennifer Westphal of counsel), for respondent.

Judgment, Supreme Court, New York County (Charles H. Solomon, J.), rendered August 18, 2016, convicting defendant, upon his plea of guilty, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him to an aggregate term of 15 years to life, unanimously affirmed.
The court properly denied defendant's motion to withdraw his guilty plea, without granting a hearing (see People v Fiumefreddo, 82 NY2d 536, 544 [1993]). Defendant's assertions of innocence and being coerced to plead guilty by his counsel
were contradicted by the record of the plea allocution and counsel's affirmation (see People v Brown, 52 AD3d 301 [1st Dept], lv denied 11 NY3d 786 [2008]).	
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: September 29, 2020